Citation Nr: 1632097	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following lumbar spine surgery in September 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to April 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Sleep apnea had its onset during service.  

2.  The Veteran required a period of convalescence in excess of 30 days following surgery on September 3, 2010 for his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea are met.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a temporary total rating for the Veteran's lumbar spine disability for convalescence following lumbar spine surgery in September 2010 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Apnea

The Veteran indicates that he had two nose surgeries due to breathing issues during service, and he notes sleep apnea could have been the reason for his breathing issues.  He states that during service, he experienced lack of sleep due to sleep apnea but was not diagnosed or treated in service, and has been suffering from lack of sleep and feeling tired due to snoring since service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service treatment records show a nasal bone fracture after being hit in the nose while playing football in service in August 1987.  This required closed reduction.  In June 1993, the Veteran fractured his nose again after a car accident in service.  The record shows difficulty breathing through the nose, left greater than right.  The Veteran underwent a septoplasty in November 1994.  

In a letter received in August 2010, the Veteran's private physician, Dr. Rothstein, noted that the Veteran had been a patient since November 2009 following a sleep study demonstrating moderate sleep apnea-hypopnea syndrome.  He noted that it has been well identified that obstructive sleep apnea hypopnea syndrome is an anatomical predisposition normally present for many years before a sleep study identifies the disorder.  Further, Dr. Rothstein indicated that the Veteran had two TIAs preceding his sleep study, and it has been well evidenced that an aspect of untreated sleep apnea hypopnea syndrome will increase the risks of a myocardial infarction or CVA/TIA well over 200 percent.  Dr. Rothstein noted, while actively serving in the military, the Veteran had two septoplasties for snoring and while snoring and sleep apnea are separate issues they very frequently accompany each other.  He noted that the Veteran is requesting disability benefits for sleep apnea, and he agreed with the Veteran's request.

The Veteran's wife submitted a statement in March 2016 noting that the Veteran had issues with breathing and sleeping at night after he injured his nose in service in 1988.  She noted that the problems returned after he re-injured his nose in service in September 1994.  She further stated that her husband had sleep apnea symptomatology (snoring, choking, breathing issues) in service and after retirement until his diagnosis.

Given the competent and credible reports of sleep apnea symptoms since service by the Veteran and his wife, the service treatment records showing difficulty breathing in service, the Veteran's private treating physician's positive opinion, the lack of any competent medical evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted. 

Temporary Total Rating

The Veteran contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on his lumbar spine on September 3, 2010.  

Pursuant to 38 C.F.R. § 4.30, a temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).
For purpose of applying 38 C.F.R. § 4.30(a)(1), "convalescence" indicates that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) There is no express requirement of home confinement to meet the definition of convalescence. 

Here, the evidence shows that the Veteran underwent a left-sided L2-3 far-lateral discectomy on September 3, 2010.  

There is conflicting evidence as to whether this surgery is related to the Veteran's service-connected low back strain.  Against the claim is the opinion of the June 2011 VA examiner, who determined the Veteran's left L3 radiculopathy secondary to L2-3 foraminal disc herniation status post discectomy is less likely as not (less than 50/50 probability) caused by or a result of mechanical low back pain shown during active duty.  His rationale was that the service treatment records documented episodes of mechanical low back pain in 1996 and 1998 and the retirement physical noted that episodes were associated with lifting and straining and the Veteran had normal spine exam.  As late as April 2008, the Veteran still had a normal spine exam during the VA examination.  The examiner noted that the Veteran himself recounted the onset of left L2-3 disc herniation in 2009, when he turned too quickly and bent in his garage.  He concluded that it "seemed" that the Veteran has had two different unrelated kinds of back pain, mechanical back pain while in active duty and degenerative disk disease with disk herniation documented on an MRI in 2008 after leaving active duty.

There are a number of opinions in favor of a relationship between the Veteran's September 2010 surgery and his service-connected low back strain.  In an August 2012 letter, Dr. Kambach, who performed the Veteran's surgery, stated that the Veteran informed him of his long history of chronic back pain while in the military.  He noted, given that information, it appeared that it was medically possible that his underlying back pain and degenerative changes are a result of his chronic back pain that occurred while he was in the military.  

Dr. Kambach wrote another letter received in January 2013, in which he opined the Veteran had a reasonable amount of history regarding his back injuries from the military that very well could be causing his current symptoms.  He further noted it was "medically probable" that it was related to his military service.

In a December 2013 private treatment record, Dr. Kambach noted that the Veteran had a previous lumbar discectomy and has continued to have back pain.  He noted that type of pathology is known to progress with time and, although there is a degenerative component to it, he thought it was "more than likely" related to his military service.

In September 2012, private physician Dr. Matias noted the Veteran had been a patient since 2007 and complained of severe lumbar pain.  She noted that an MRI of the lumbar spine showed a herniated disc.  She stated these problems are usually due to multiple injuries that will cause degeneration and not related to a specific incident.  Dr. Matias indicated that the Veteran reported that his back pain was chronic in nature and began while in active duty in the Navy and he was seen multiple times for back pain.  It was her medical opinion that this herniated disc can be strongly caused by activities performed while the Veteran was on duty.  She wrote another letter which was received in February 2014.  Dr. Matias noted that she reviewed his military records and noticed that he was seen for multiple visits because of similar complaints.  Although he had a normal X-ray study, Dr. Matias emphasized that no further imaging was obtained during service.  She noted that his back problem was not attributed to any specific injury and was usually due to repetitive injuries and activities that will cause degenerative of disc.  She stated that based on this information, it was her medical opinion that the condition started while on active duty and is service connected and has worsened during the years.  Additional medical opinions dated in February and March 2016 reflect a relationship between the Veteran's chronic back pain and his degenerative disc disease of the lumbar spine.

The Board finds that the evidence is at the very least in relative equipoise as to whether his September 3, 2010 surgery was a result of his service-connected lumbar strain.  Affording him the benefit of the doubt, the Board concedes such a relationship.  Additionally, a January 2011 note from Dr. Kambach, who performed the surgery, indicated that the Veteran could return to modified duty on January 3, 2011.  This constitutes a period in excess of 30 days.  38 C.F.R. §§ 3.321(b)(1), 4.1.  Felden, 11 Vet. App. at 430-31 (evidence that the Veteran would not return to a state of health sufficient for employment is a factor to be taken into consideration when evaluating a claim under 38 C.F.R. § 4.30).  

Thus, upon resolution of all reasonable doubt in favor the Veteran and based on the evidence demonstrating at least one month of convalescence, the Board finds that the Veteran has shown that he qualified for a temporary total rating for this period.


ORDER

Service connection for sleep apnea is granted.

Entitlement to a temporary total rating following lumbar spine surgery in September 2010 is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


